DETAILED ACTION

Applicant’s response and remarks
	Acknowledgment is made of Applicant’s response filed October 14, 2021.  Claims 1-18 are pending.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a patterned light guide structure comprising: a transparent substrate with a first side and with a second side opposite to said first side; an anti-reflective layer directly attached to said first side to completely cover said first side; a first light-shielding layer having a first pattern and directly disposed on said anti-reflective layer; a second light-shielding layer having a second pattern and directly disposed on said second side; and a protecting layer directly disposed on said first light-shielding layer to keep said first light-shielding layer from deteriorating damage.  The best prior art of record, De Saro, discloses the claimed invention but fails to teach or suggest an anti-reflective layer directly attached to said first side to complete cover said first side; a first light-shielding layer having a first pattern and directly disposed on said anti-reflective layer and a protecting layer directly disposed on said first light-shielding layer to keep said first light-shielding layer from deteriorating damage.   Accordingly, the claim is deemed patentable over the prior art of 
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method to form a patterned light guide structure, comprising: providing a light guide piece, comprising: a transparent substrate with a first side and with a second side opposite to said first side; an anti-reflective layer directly attached to said first side to completely cover said first side; a second light-shielding layer having a second pattern and directly disposed on said second side; a buffer layer disposed on said second light-shielding layer; a grating pattern layer covering said buffer layer, said second light-shielding layer and said second side; a multi-layer attached to said grating pattern layer; and a top layer attached to said multi-layer; forming a removable protecting layer directly attached to said light guide piece to protect said top layer; forming a first light-shielding layer having a first pattern and directly disposed on said anti-reflective layer in the presence of said removable protecting layer; and  Page 15 of 17completely removing said removable protecting layer to expose said top layer to obtain said patterned light guide structure.  The best prior art of record, De Saro, discloses the claimed invention but fails to teach or suggest a grating pattern layer covering said buffer layer, said second light-shielding layer and said second side; a multi-layer attached to said grating pattern layer.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 12-18 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed October 14, 2021, with respect to the rejections in the previous Office Action have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875